UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 00-4766
JOHNNY TURLEY,
                 Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 00-4776
DAVID GWYNN,
                 Defendant-Appellant.
                                        
           Appeals from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                           (CR-00-16)

                       Submitted: August 24, 2001

                       Decided: September 7, 2001

      Before WILKINS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                     UNITED STATES v. TURLEY
                             COUNSEL

Herbert Coleman Clay, Marion, Virginia; David L. Harmon, Bristol,
Virginia, for Appellants. Ruth Plagenhoef, United States Attorney,
Eric M. Hurt, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Johnny Turley and David Gwynn pled guilty without benefit of a
written plea agreement to possession of a firearm by convicted felons
and unlawful users of controlled substances, 18 U.S.C.A.
§§ 922(g)(1), 922(g)(3) (West 2000), and possession of stolen fire-
arms, 18 U.S.C.A. § 922(j) (West 2000). Both received sentences of
two hundred months imprisonment. Our review of the record finds no
error in either the conviction or sentencing of Turley and Gwynn. We
affirm.

   Turley and Gwynn initially challenge the use of statements they
made to Alcohol, Tobacco and Firearms agent Lesnak while in cus-
tody in the Surry County, North Carolina jail. Both assert that they
were not advised of their rights under Miranda v. Arizona, 385 U.S.
486 (1966). Turley moved to suppress his statement to Agent Lesnak
prior to trial. After the district court denied the motion to suppress,
Turley pled guilty. Gwynn did not move to suppress his statements
and pled guilty. Absent a conditional plea, pursuant to Fed. R. Crim.
P. 11(a), reserving the right to appeal a pretrial motion, an appellant
is foreclosed from appealing non-jurisdictional defects, including the
denial of a motion to suppress, after the entry of a voluntary and
knowing guilty plea. United States v. Willis, 992 F.2d 489, 490 (4th
Cir. 1993). Turley and Gwynn’s convictions are, therefore, affirmed.
                       UNITED STATES v. TURLEY                         3
   Turley challenges the district court’s failure to consider his history
of breaking and entering as part of a common plan or scheme under
United States Sentencing Guidelines Manual § 4A1.2 (2000). Tur-
ley’s contention ignores the significant distinction between related
offenses where the defendant is a career offender under the Guide-
lines as opposed to an armed career criminal pursuant to the Armed
Career Criminal Act, 18 U.S.C. § 924(e) (1994). See United States v.
Hobbs, 136 F.3d 384, 388 (4th Cir. 1998). Turley was sentenced as
an armed career criminal. Because the breaking and entering offenses
at issue occurred at different locations and involved different victims,
they are unrelated for purposes of § 924(e). See Hobbs, 136 F.3d at
388-890.

   Turley’s other challenges to the computation of his sentence are
without merit. Turley’s challenge to the district court’s decision
declining to depart downward is not reviewable because the district
court did not misapprehend its authority to depart on the grounds
offered. United States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).
Accordingly, we affirm Turley’s sentence.

   Gwynn’s counsel, consistent with Anders v. California, 386 U.S.
738 (1967), certifies that there are no meritorious issues for appeal,
but challenges Gwynn’s sentence for abuse of discretion by the dis-
trict court in sentencing him to a term of two hundred months, a sen-
tence within the properly computed sentencing guideline range. Such
a sentence is not reviewable. United States v. Porter, 909 F.2d 789,
794 (4th Cir. 1990).

   Finally, Gwynn and Turley both assert that they received ineffec-
tive assistance of counsel. Claims of ineffective assistance of counsel
are generally not cognizable on direct review. United States v. King,
119 F.3d 290, 295 (4th Cir. 1997). A review of the record does not
conclusively establish ineffective assistance of counsel. To allow for
adequate development of the record, the presumptive rule is that inef-
fective assistance of counsel claims must be pursued in a 28 U.S.C.A.
§ 2255 (West Supp. 2000) motion. United States v. Hoyle, 33 F.3d
415, 418 (4th Cir. 1994).

   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
4                      UNITED STATES v. TURLEY
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. We deny counsel’s motion to with-
draw at this time. Pursuant to the plan adopted by the Fourth Circuit
Judicial Council in implementation of the Criminal Justice Act of
1964, 18 U.S.C. § 3006A (1994), this court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
for further review. If requested by the client to do so, counsel should
prepare a timely petition for writ of certiorari, unless counsel believes
that such a petition would be frivolous. In that case, counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   Turley and Gwynn’s convictions and sentences are affirmed. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED